Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 13-14, 16-17, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suni et al. (U.S. PGPUB 20180005454) in view of Schultz (U.S. PGPUB 20110096083).
With respect to claim 1, Suni et al. disclose a computer-implemented method comprising:
instructing a user device to display digital media depicting an object (paragraph 70, providing for presentation of a map of a region including a venue within the displayed region, as shown at 510);
receiving an indication selecting a zoomed-in region of the depicted object (paragraph 70, An input may be received at 520 corresponding to a zoom-in action to view an enlarged portion of the region, where the enlarged portion of the region includes the venue);
responsive to receiving the selection of the zoomed-in region: instructing the user device to display a three-dimensional (3D) model corresponding to the selected zoomed-in region of the depicted object, the 3D model representing only a subset of the depicted object corresponding to the zoomed-in region and having a higher fidelity than the digital media (paragraph 70, A transition may occur from the presentation of the map of the region to a presentation of a venue object corresponding to the venue in response to receiving the input corresponding to a zoom-in action. The venue object may include a three-dimensional model of the venue, and the venue object may initially be presented in a scale corresponding to a view of the enlarged portion of the region), and the 3D model being different from the digital media (paragraph 49, The mechanism of example embodiments may also replace the regular polygon shapes (or normal scale three-dimensional model or raster image of a venue depicted on the map) with enlarged polygons (or an enlarged-scale three-dimensional model of the venue) which are embedded in the venue objects, paragraph 71, In response to the input, the method may include providing for display of the enlarged venue object in a zoom level greater than a maximum zoom level available for presentation of the map, as shown at 550); and manipulating the 3D model based on user interactions to cause the user device to display different views (paragraph 63, The venue objects for a specific region may each be cached as a user zooms in on that specific region, or pans to that specific region. In this manner, a venue object may be readily available upon the user zooming in to a venue, and the venue object may replace the venue in a seamless visual transition). However, Suni et al. do not expressly disclose receiving an indication selecting a zoomed-in region of the depicted object that is associated with a particular material of the depicted object, and the 3D model providing a detailed 3D representation of the particular material and surface texture of the depicted object in the selected zoomed-in region of the depicted object; and causing the user device to display different views of the particular material and surface texture based on renderings of the 3D model as manipulated.
Schultz, who also deals with displaying objects, discloses a method for receiving an indication selecting a zoomed-in region of the depicted object that is associated with a particular material of the depicted object (paragraph 55, the application of the palette texture to the 3D model of the structure would permit a user of the present methodology to zoom in to the particular structure, e.g., the building 20 of FIG. 2, represented within the 3D model without the pixilation that would be normally be present, paragraph 57, the selected and outlined image textures would also be assigned the material properties associated with the palette entry corresponding to the image texture), and the 3D model providing a detailed 3D representation of the particular material and surface texture of the depicted object in the selected zoomed-in region of the depicted object (paragraph 56, FIG. 6a illustrates the same building 20 zoomed in so as to show the palette texture in greater detail. As can be seen, the zoomed in image shown in FIG. 6a is free from the normal pixilation as shown in the zoomed in image of FIG. 2, paragraph 57, In the case of the building 20 shown in FIG. 6, the image texture replaced by the palette texture would also include the associated material properties); and causing the user device to display different views of the particular material and surface texture based on renderings of the 3D model as manipulated (paragraph 59, the computer system 50 can further utilize additional input/output devices (not shown) which would permit a user to enter, process and produce an output of a 3D model constructed in accordance with the present invention).
Suni et al. and Schultz are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of receiving an indication selecting a zoomed-in region of the depicted object that is associated with a particular material of the depicted object, and the 3D model providing a detailed 3D representation of the particular material and surface texture of the depicted object in the selected zoomed-in region of the depicted object; and causing the user device to display different views of the particular material and surface texture based on renderings of the 3D model as manipulated, as taught by Schultz et al., to the Suni et al. system, because this allows for the automated creation of a 3D model that has (1) a natural appearance, (2) material information stored in the 3D model (paragraph 17 of Schultz).
With respect to claim 2, Suni et al. as modified by Schultz disclose the method of claim 1, further comprising:
determining, based on a criterion and the selected zoomed-in region, that the 3D model should be displayed on the user device (Suni et al.: paragraph 50, in order to provide further zooming to a greater zoom level on a venue within the map, a venue on the digital map is replaced with a venue object that is an enlarged three-dimensional model of the venue, scaled down to match the zoom level of the map as the zoom level of the map approaches the maximum zoom level), wherein the user device is instructed to display the 3D model responsive to the determining (Suni et al.: paragraph 71, In response to the input, the method may include providing for display of the enlarged venue object in a zoom level greater than a maximum zoom level available for presentation of the map, as shown at 550).
With respect to claim 13, Suni et al. as modified by Schultz disclose the method of claim 1, wherein instructing the user device to display the 3D model comprises instructing the user device to replace the digital media with the 3D model on a display of the user device (Suni et al.: paragraph 50, in order to provide further zooming to a greater zoom level on a venue within the map, a venue on the digital map is replaced with a venue object that is an enlarged three-dimensional model of the venue).
	With respect to claim 14, Suni et al. as modified by Schultz disclose the method of claim 1, wherein: instructing the user device to display the digital media comprises transmitting the digital media to the user device; and instructing the user device to display the 3D model comprises transmitting the 3D model to the user device (Suni et al.: paragraph 35, The apparatus 20 of an example embodiment may also optionally include a communication interface 22 that may be any means such as a device or circuitry embodied in either hardware or a combination of hardware and software that is configured to receive and/or transmit data from/to other electronic devices in communication with the apparatus, Suni et al.: paragraph 43, the map database 110 and venue object database 111 can be downloaded (in whole or in part) or stored on the end user device which can access the map database 110 and venue object database 111 through a wireless or wired connection, such as via a processing server 102 and/or the network 112, for example).
With respect to claim 16, Suni et al. as modified by Schultz disclose a system (Suni et al.: paragraph 26, FIG. 1 is a schematic diagram of an example apparatus configured for performing any of the operations described herein) comprising:
memory to store digital media depicting an object and a three-dimensional (3D) model corresponding to a zoomed-in region of the depicted object (Suni et al.: paragraph 36, the computing device may include or otherwise be in communication with a geographic database, such as may be stored in memory 26, paragraph 40, the map service provider may include in the map database 110 or a separate memory or database such as venue object database 111, a repository of venue objects that provide a high level of detail relative to specific venue); and at least one processor (Suni et al.: paragraph 33, the processor 24 may be configured to execute instructions stored in the memory device 26 or otherwise accessible to the processor) to execute the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 17, Suni et al. as modified by Schultz disclose the system of claim 16, wherein the at least one processor is to execute the method of claim 2; see rationale for rejection of claim 2.
With respect to claim 24, Suni et al. as modified by Schultz disclose the system of claim 16 for executing the method of claim 13; see rationale for rejection of claim 13.
	With respect to claim 25, Suni et al. as modified by Schultz disclose a non-transitory computer readable medium storing computer executable instructions (Suni et al.: paragraph 30, The memory device may be non-transitory and may include, for example, one or more volatile and/or non-volatile memories) which, when executed by a computer, cause the computer to execute the method of claim 1; see rationale for rejection of claim 1.

Claim(s) 3-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suni et al. (U.S. PGPUB 20180005454) in view of Schultz (U.S. PGPUB 20110096083) and further in view of Enthed (U.S. PGPUB 20220198737).
With respect to claim 3, Suni et al. as modified by Schultz disclose the method of claim 2. However, Suni et al. as modified by Schultz do not expressly disclose the criterion comprises a resolution for depicting the selected zoomed-in region with a target quality.
Enthed, who also deals with displaying objects, discloses the criterion comprises a resolution for depicting the selected zoomed-in region with a target quality (paragraph 58, The zoom-in threshold may represent a zoom-in to such a degree that a resolution of the displayed determined portion 500 falls below a minimal allowed resolution of the displayed determined portion).
Suni et al., Schultz, and Enthed are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the criterion comprises a resolution for depicting the selected zoomed-in region with a target quality, as taught by Enthed, to the Suni et al. as modified by Schultz system, because the resolution of the determined portion 500 may allow a substantial zooming in on the determined portion 500 while the determined portion 500 appear sharp on a display (paragraph 58 of Enthed).
With respect to claim 4, Suni et al. as modified by Schultz and Enthed disclose the method of claim 2, wherein the criterion comprises a zoom level for depicting the selected zoomed-in region with a target quality (Enthed: paragraph 57, The method 100 comprises, upon the zoom level reaching a zoom-in threshold, executing 30 a 3D to 2D transition, thus the 3D model is displayed based on the level of zoom, Enthed: paragraph 58, The zoom-in threshold may represent a zoom-in to such a degree that a resolution of the displayed determined portion 500 falls below a minimal allowed resolution of the displayed determined portion. A resolution typically, and also herein, refers to a pixel density, e.g., the number of pixels per length unit or the number of pixels per area unit).
With respect to claim 5, Suni et al. as modified by Schultz and Enthed disclose the method of claim 2, wherein the criterion comprises a fidelity for depicting the selected zoomed-in region with a target quality (Enthed: paragraph 58, The zoom-in threshold may represent a zoom-in to such a degree that a resolution of the displayed determined portion 500 falls below a minimal allowed resolution of the displayed determined portion. A resolution typically, and also herein, refers to a pixel density, e.g., the number of pixels per length unit or the number of pixels per area unit. The resolution may be measured in “pixels per inch” (ppi), i.e., the number of pixels fitting on a line having a length of one inch (approximately 2.54 cm). Hence a “high resolution” refers to a relatively high number of pixels per inch, or, more generally, a relatively high number of pixels per length unit. The minimal allowed resolution of the displayed determined portion may depend on a resolution of the display used to display the determined portion).
With respect to claim 6, Suni et al. as modified by Schultz and Enthed disclose the method of claim 1, wherein the digital media comprises a plurality of identifiers corresponding to respective zoomed-in regions of the object (Enthed: paragraph 72, The identifier may identify the pattern of the texture. It should be noted that a 3D object 1000 may comprise a plurality of patterns (e.g. different materials). In this case, the step of determining the identifier may be based on the determined portion of the 3D object 1000 (i.e. a current field of view of the 3D object 1000), wherein different portions of the 3D object 1000 are tagged or similar with different identifiers), and instructing the user device to display the 3D model comprises:
determining a particular identifier of the plurality of identifiers that corresponds to the selected region; and selecting the 3D model based on the particular identifier (Enthed: paragraph 72, The identifier(s) may be included as metadata of the 3D object 1000. The determining of an identifier may comprise a neural network, an image search algorithm, or the like). It would have been obvious to apply the method wherein the digital media comprises a plurality of identifiers corresponding to respective zoomed-in regions of the object, and instructing the user device to display the 3D model comprises: determining a particular identifier of the plurality of identifiers that corresponds to the selected region; and selecting the 3D model based on the particular identifier, because The identifier may also identify the pattern of texture, e.g. a clothing of the object. This may enhance the flexibility of the method (paragraph 22 of Enthed).
With respect to claim 7, Suni et al. as modified by Schultz and Enthed disclose the method of claim 6, wherein: the particular identifier corresponds to the particular material (Enthed: paragraph 72, The identifier may identify the pattern of the texture. It should be noted that a 3D object 1000 may comprise a plurality of patterns (e.g. different materials)); and
the 3D model comprises a 3D representation of the particular material (Enthed: paragraph 55, The 3D object 1000 may thus comprise an arbitrarily curved surface. By way of example, a sofa may be enclosed by a clothing, the clothing hence being a curved surface).
With respect to claim 18, Suni et al. as modified by Schultz and Enthed disclose the system of claim 16 for executing the method of claim 6; see rationale for rejection of claim 6.
	With respect to claim 19, Suni et al. as modified by Schultz and Enthed disclose the system of claim 18 for executing the method of claim 7; see rationale for rejection of claim 7.

Claims 10-11, 15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suni et al. (U.S. PGPUB 20180005454) in view of Schultz (U.S. PGPUB 20110096083) and further in view of Kannenberg (U.S. PGPUB 20120050285).
With respect to claim 10, Suni et al. as modified by Schultz disclose the method of claim 1. However, Suni et al. as modified by Schultz do not expressly disclose the selected zoomed-in region is a first region, the method further comprising, after instructing the user device to display the 3D model: receiving a further indication selecting a second region of the depicted object; determining, based on a criterion and the second region, that the digital media should be displayed on the user device; and responsive to determining that the digital media should be displayed on the user device, instructing the user device to display the digital media.
Kannenberg et al., who also deal with level of detail rendering, disclose a method wherein the selected zoomed-in region is a first region (paragraph 41, 3D models 116, 216, 316 that appear in the display screen 12 will be selectively rendered with varying levels of attributes (i.e., different LoDs) depending upon which rendering zone the 3D model is in, first selected region is LoD-2), the method further comprising, after instructing the user device to display the 3D model:
receiving a further indication selecting a second region of the depicted object (paragraph 41, 3D models 116, 216, 316 that appear in the display screen 12 will be selectively rendered with varying levels of attributes (i.e., different LoDs) depending upon which rendering zone the 3D model is in, as device moves to second rendering zone, this indicates a second region of the object);
determining, based on a criterion and the second region, that the digital media should be displayed on the user device (paragraph 41, 3D models 116 located in the distal rendering zone 38 will be presented or rendered with the least number of attributes and corresponding generally to the LoD-1 as shown in FIG. 4); and
responsive to determining that the digital media should be displayed on the user device, instructing the user device to display the digital media (paragraph 38, in FIGS. 8C where some multiple building objects have been clustered together and rendered as a unified block 116, paragraph 41, 3D models 116 located in the distal rendering zone 38 will be presented or rendered with the least number of attributes and corresponding generally to the LoD-1 as shown in FIG. 4. For 3D models that extend across two or more rendering zones, rules can be established to determine which zone will have priority). The digital media corresponds to the lowest level of detail, LoD-1.
Suni et al., Schultz, and Kannenberg are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the selected zoomed-in region is a first region, the method further comprising, after instructing the user device to display the 3D model: receiving a further indication selecting a second region of the depicted object; determining, based on a criterion and the second region, that the digital media should be displayed on the user device; and responsive to determining that the digital media should be displayed on the user device, instructing the user device to display the digital media, as taught by Kannenberg, to the Suni et al. as modified by Schultz system, because the data processing resources of the navigation system 10 are not burdened to fully process and render models 116, 216 outside of the proximal rendering zone 34 (paragraph 42 of Kannenberg).
	With respect to claim 11, Suni et al. as modified by Schultz and Kannenberg disclose the method of claim 1, wherein instructing the user device to display the 3D model comprises instructing the user device to display a render of the 3D model generated based on an orientation and a size of the selected zoomed-in region (Kannenberg: Figs. 8A-8C, Figs. 10A-10C, size and orientation of the region affect the rendered 3D model of the buildings). It would have been obvious to apply the method wherein instructing the user device to display the 3D model comprises instructing the user device to display a render of the 3D model generated based on an orientation and a size of the selected region because this would result in an improved method for generating 3D model images of physical objects, such as buildings and points of interest (POI), and presenting such 3D models in a digital map application in an efficient, optimal, and realistic manner (paragraph 10 of Kannenberg).
With respect to claim 15, Suni et al. as modified by Schultz and Kannenberg disclose the method of claim 1, wherein the digital media comprises a further 3D model (Kannenberg: paragraph 37, FIG. 8C shows these same building objects again rendered as 3D models 116 at LoD-1. LoD-1 provides 3D model renderings using a relatively few or minimal number of attribute data).
	With respect to claim 21, Suni et al. as modified by Schultz and Kannenberg disclose the system of claim 16 for executing the method of claim 10; see rationale for rejection of claim 10.
	With respect to claim 22, Suni et al. as modified by Schultz and Kannenberg disclose the system of claim 16 for executing the method of claim 11; see rationale for rejection of claim 11.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suni et al. (U.S. PGPUB 20180005454) in view of Schultz (U.S. PGPUB 20110096083), Enthed (U.S. PGPUB 20220198737), and further in view of Liu (U.S. PGPUB 20180330480).
	With respect to claim 8, Suni et al. as modified by Schultz and Enthed disclose the method of claim 7. However, Suni et al. as modified by Schultz and Enthed do not expressly disclose the 3D model comprises a bump map.
	Liu et al., who also deal with rendering a 3D model, disclose a method wherein the 3D model comprises a bump map (paragraph 112, the projection mapping may also provide one or more of a smoothness map, a reflectivity map, a metallic map, a gloss map, a bump map).
Suni et al., Schultz, Enthed, and Liu et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the 3D model comprises a bump map, as taught by Liu et al., to the Suni et al. as modified by Schultz and Enthed system, because any of the aforementioned maps based on the projection mapping may be used to provide additional detail (paragraph 112 of Liu et al.).

Claims 12, 23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suni et al. (U.S. PGPUB 20180005454) in view of Schultz (U.S. PGPUB 20110096083) and further in view of Liu (U.S. PGPUB 20180330480).
	With respect to claim 12, Suni et al. as modified by Schultz and Liu et al. disclose the method of claim 1, wherein instructing the user device to display the 3D model comprises: determining lighting of the selected zoomed-in region as depicted in the digital media; and applying the lighting to the 3D model (Liu et al.: paragraph 103, In some embodiments, extracting further useful data 1063 is also partially performed during the scan. For example, the scan may include rendering engines to read out lighting information or may be applied to determine the material of the 3D model). It would have been obvious to apply the method wherein instructing the user device to display the 3D model comprises: determining lighting of the selected zoomed-in region as depicted in the digital media; and applying the lighting to the 3D model because further details are applied to the optimized 3D model via projection mapping 1110 (paragraph 112 of Liu et al.), which is dependent on lighting.
	With respect to claim 23, Suni et al. as modified by Schultz and Liu et al. disclose the system of claim 16 for executing the method of claim 12; see rationale for rejection of claim 12.
	With respect to claim 26, Suni et al. as modified by Schultz and Liu et al. disclose the method of claim 1, wherein the 3D model comprises a high-resolution texture map, dense mesh and/or height map to illustrate 3D texture including surface elevation in order to provide the detailed 3D representation (Liu et al.: paragraph 112, projection mapping may provide a normal map and/or a height map extracted from the 3D model). It would have been obvious for the 3D model to comprise a high-resolution texture map, dense mesh and/or height map because any of the aforementioned maps based on the projection mapping may be used to provide additional detail (paragraph 112 of Liu et al.).
	With respect to claim 27, Suni et al. as modified by Schultz and Liu et al. disclose the system of claim 16 for executing the method of claim 23; see rationale for rejection of claim 23.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
12/1/22